                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RUSSELL D. MORRIS,

        Petitioner,

                v.                                       Civil No. 19-cv-666-JPG

 UNITED STATES OF AMERICA,                               Criminal No 16-cr-40028-JPG

        Respondent.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on petitioner Russell D. Morris’s Motion for

Voluntary Dismissal (Doc. 2), which the Court construes as a notice of dismissal pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i). Rule 41(a)(1)(A)(i) allows a petitioner to

dismiss an action without a court order at any time before the opposing party serves an answer or

a motion for summary judgment. The respondent has not served an answer or motion for

summary judgment in this case. Because the petitioner has an absolute right to dismiss this case

at the present time, the Court finds that this action is DISMISSED without prejudice and

DIRECTS the Clerk of Court to close this case.

IT IS SO ORDERED.
DATED: March 3, 2020

                                            s/ J. Phil Gilbert
                                            J. PHIL GILBERT
                                            DISTRICT JUDGE
